COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-409-CV
 
PATRICK
D. VINSON                                                            APPELLANT
 
                                                   V.
 
PROGRESSIVE
CHILD CARE SYSTEMS, INC.,                            APPELLEES
KARRY L. DUNN AND HEATHER
DUNN
 
                                               ----------
             FROM
THE 211TH DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AFirst
Amended Withdrawal Of Notice Of Appeal. A  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Appellant shall pay all costs of this appeal, for
which let execution issue.
PER CURIAM
PANEL D: HOLMAN, GARDNER,
and WALKER, JJ.
 
DELIVERED: January 5,
2006




[1]See Tex. R. App. P. 47.4.